Case 1:20-cv-21553-MGC Document 71 Entered on FLSD Docket 04/25/2020 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                         CASE NO. 20-21553-CIV-COOKE/GOODMAN

  PATRICK GAYLE, et al.,

                 Petitioners/Plaintiffs,

         v.

  MICHAEL W. MEADE,
  Field Office Director, Miami Field
  Office, U.S. Immigration and
  Customs Enforcement, et al.,

              Respondents/Defendants.
  ______________________________________/

              DEFENDANTS’ OBJECTIONS TO REPORT AND RECOMMENDATION
                   ON EMERGENCY MOTION FOR INJUNCTIVE RELIEF

                                  PRELIMINARY STATEMENT

         Defendants, by counsel, respectfully submit these Objections to the Report and

  Recommendation on Emergency Motion for Injunctive Relief (“Report”) of the Honorable

  Jonathan Goodman, United States Magistrate Judge, dated April 22, 2020 (D.E. 63). The Report

  incorrectly concluded that injunctive relief, even if in part, was warranted here. D.E. 63 at 6–10.

  For the reasons discussed below, the Court should reject the Report.

                                     STANDARD OF REVIEW

         Upon objection by any party to a report and recommendation of a magistrate judge, the

  district judge must conduct a “de novo determination of those portions of the report or specified

  proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C); see

  also United States v. Raddatz, 447 U.S. 667, 681-82 (1980) (“Congress has provided that the

  magistrate’s proposed findings and recommendations shall be subjected to a de novo determination
Case 1:20-cv-21553-MGC Document 71 Entered on FLSD Docket 04/25/2020 Page 2 of 7



  by the judge who . . . then exercises the ultimate authority to issue an appropriate order.” (internal

  quotation marks omitted)). The district court may “accept, reject, or modify, in whole or in part,

  the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see

  also Matthews v. Weber, 423 U.S. 261, 275 (1976) (a district court’s reference to a magistrate

  judge “will result in a recommendation that carries only such weight as its merit commands and

  the sound discretion of the judge warrants”).

                                             ARGUMENT

     I.      THE COURT SHOULD REJECT THE REPORT

             a. Injunctive Relief is Unwarranted

          Injunctive relief is not warranted here because there is no legal violation to remedy, and

  because ICE is addressing, and is committed to addressing, COVID-19. The government objects

  to Magistrate Judge Goodman’s recommendation granting injunctive relief for at least three

  reasons.

          First, the Report does not identify any legal violations that warrant injunctive relief. Nor

  does the Report analyze what would purportedly constitute an unconstitutional condition of

  confinement to warrant relief here. Indeed, the Report notes that “[t]his R & R, if adopted, gives

  ICE an opportunity to demonstrate its recognition of an unprecedented health crisis and its ability

  to correctly (albeit belatedly) take steps to avoid a disaster.” D.E. 63 at 67–68.

          Second, even if the Report had identified a legal violation, such a determination would be

  erroneously based on the “narrow, incomplete and inconsistent” record. Id. at 42. Despite noting

  that the Report is “based on a less-than-optimum record,” id. at 43, however, Magistrate Judge

  Goodman concluded that “depending on the facts,” petitioners may have demonstrated a

  substantial likelihood of prevailing on their deliberate indifference claim. Id. at 63. That is wrong.



                                                    2
Case 1:20-cv-21553-MGC Document 71 Entered on FLSD Docket 04/25/2020 Page 3 of 7



  Indeed, despite acknowledging the inability to discern the true detention conditions from the

  record, Magistrate Judge Goodman erroneously assumed ICE’s deliberate indifference to justify

  the recommended injunctive relief. See id. at 62. But injunctive relief cannot be afforded to

  prophylactically remedy a condition of confinement—much less one that stems from pure

  conjecture in the first place.

          Third, the Report’s directives as to how ICE is to exercise its detention authority exceeds

  this Court’s jurisdiction to adjudicate cases and controversies. There is no basis for this Court’s

  oversight of ICE’s administration of its sound policies, particularly with no showing of a failure

  to deploy those policies in good faith. Indeed, the Report acknowledged as much when it

  concluded petitioners had not established a substantial likelihood of prevailing on the merits of

  their Accardi theory, which alleged that ICE had failed to follow its applicable guidelines. See

  D.E. 63 at 60–63. The Accardi doctrine requires federal agencies to abide by their own regulations,

  even if those regulations are more restrictive than the governing statute. See United States ex. rel

  Accardi v. Shaughnessy, 347 U.S. 260, 266–68 (1954). To be enforceable under the Accardi

  doctrine, however, an agency regulation or rule must impose “binding norm[s]” on the agency.

  Padula v. Webster, 822 F.2d 97, 100 (D.C. Cir. 1987). But “[s]tatements that are merely

  prospective, imposing no rights or obligations on the respective parties, will not be treated as

  binding norms,” nor will “[p]ronouncements that impose no significant restraints on the agency’s

  discretion.” Padula, 822 F.2d at 100.

          As the Report correctly concluded, petitioners were unlikely to prevail on their Accardi

  theory because ICE’s applicable guidelines do not impose such restraints on the agency’s

  discretion. Instead, as the Report acknowledges, the guidelines “contain a substantial amount of

  flexibility,” (D.E. 63 at 61), which allows for adaption while still ensuring its underlying purpose



                                                   3
Case 1:20-cv-21553-MGC Document 71 Entered on FLSD Docket 04/25/2020 Page 4 of 7



  is fulfilled. But the Report’s proposed injunctive relief requires ICE to abide by the very

  regulations that were determined to be unenforceable under Accardi. That result cannot stand.

         Moreover, Magistrate Judge Goodman correctly acknowledged the Court’s limited judicial

  oversight function when he highlighted petitioners’ higher-than-usual hurdle in obtaining

  injunctive relief against government officials.       D.E. 63 at 50 (“[W]hen a party seeks to

  affirmatively enjoin a state governmental agency, requiring it to perform a certain action, the case

  must contend with the well-established rule that the Government has traditionally been granted the

  widest latitude in the dispatch of its own affairs.”) (internal citations omitted). For these reasons,

  Magistrate Judge Goodman should have concluded that injunctive relief is not warranted.

             b. The Injunction’s Reporting Scope is Unnecessarily Broad

         Defendants also respectfully object to the Report’s proposals as to the requirement that ICE

  make “twice-weekly” reports regarding detainee population statistics to the Court to “encourage”

  and “compel” ICE to release certain detainees. D.E. 63 at 8–9. Such an order is unnecessarily

  broad, unduly burdensome and unwarranted.

         For example, in Recommendation 5, the Report recommends that ICE make a twice-

  weekly report on the number of detainees released, the facility from which the detainee was

  released, and the characteristics of the detainee released (e.g., high-risk category due to age or

  specific medical condition). In Recommendation 7 (D.E. 63 at 8-9), the Report recommends that

  ICE make a twice-weekly report on how many of its detainees, at each of the three facilities, have

  no prior criminal convictions and no pending criminal charges. In Recommendation 8, (D.E. 63

  at 9), the Report recommends that ICE provide a similar report, twice-weekly, on the numbers of

  detainees who are deemed “mandatory detainees.”

         Defendants believe the twice-weekly reporting requirement is unduly burdensome. The



                                                    4
Case 1:20-cv-21553-MGC Document 71 Entered on FLSD Docket 04/25/2020 Page 5 of 7



  detainee population at Krome, Broward Transitional Center, and Glades County Detention Center,

  are managed by a staff of Deportation Officers and their assistants. Some of the Deportation

  Officers are located at the detention facilities themselves, and some are located at administrative

  offices maintained by ICE Enforcement Removal Operations. Preparing the required reports

  requires review and analysis of each individual detainee’s file to determine whether they are high-

  risk, subject to mandatory detention, or have no criminal record or pending criminal charges. As

  of Monday, April 20, 2020, at 6:00 am, the detainee population at all three facilities was 1,440.

  D.E. 48.

         Moreover, the reporting requirement is unduly burdensome because the detainee

  population at the three facilities is dynamic and ever-changing. For example, when ICE executes

  a removal order by repatriating an alien, the detention population is reduced. But when law

  enforcement encounters an alien who is subject to removal, and the alien is taken into custody and

  brought to Krome, the detainee population thus increases. These consistent population fluctuations

  occur 24 hours a day, seven days a week.

         Additionally, many of the deportation officers and administrative staff at who would

  compile the proposed reports have been on telework status since mid-March, 2020 to minimize

  the potential transmission of the coronavirus. While on telework status, these employees have

  limited access to detainee files and information. As a result, the injunction would require some of

  these employees to report to their offices in order to analyze detainee files and prepare the required

  reports for submission to the Court.

         Defendants understand that the Court needs meaningful information on ICE’s efforts to

  reduce the detainee population. In Recommendation 3 (D.E. 63 at 6-7), the Report recommends a

  requirement “that ICE make all efforts to comply with its suggested, published guideline to reduce



                                                    5
Case 1:20-cv-21553-MGC Document 71 Entered on FLSD Docket 04/25/2020 Page 6 of 7



  the population to 75% of capacity at each of the three detention centers within two weeks of an

  Order approving this Report and Recommendation.” D.E. 63 at 6-7. But even before this lawsuit

  was filed, ICE was aiming to reduce the detainee population. D.E. 30-1 at 7 (detainee population

  reduced by 35 percent at Broward Transitional Center). Such efforts are on-going and will

  continue even if the Court did not adopt the Report’s injunctive relief. As a result, defendants

  believe a twice-weekly report would not yield more meaningful information than a report filed

  once every two weeks, or, at a minimum, once a week. Decreasing the frequency of reporting

  would relieve some of the administrative burden imposed on ICE to analyze data, review files, and

  having its employees enter the workspace, while at the same time producing the information

  needed by the Court.

                                          CONCLUSION

         For all these reasons, Defendants respectfully request that the Court reject the Report and

  Recommendation, or, alternatively, reduce the reporting frequency.




                                                  6
Case 1:20-cv-21553-MGC Document 71 Entered on FLSD Docket 04/25/2020 Page 7 of 7



  Dated: April 24, 2020                    Respectfully submitted,

  ARIANA FAJARDO ORSHAN
  United States Attorney                   JOSEPH H. HUNT
  Southern District of Florida             Assistant Attorney General
                                           Civil Division, U.S. Department of Justice
  DEXTER A. LEE
  Assistant U.S. Attorney                  WILLIAM C. PEACHEY
  Fla. Bar No. 0936693                     Director, District Court Section
  99 N.E. 4th Street, Suite 300            Office of Immigration Litigation
  Miami, Florida 33132
  (305) 961-9320                           YAMILETH G. DAVILA
  Email: dexter.lee@usdoj.gov              Assistant Director

  NATALIE DIAZ                             /s/ Michael A. Celone
  Assistant U.S. Attorney                  MICHAEL A. CELONE
  Florida Bar No. 85834                    Senior Litigation Counsel
  99 N.E. 4th Street, Suite 300            District Court Section
  Miami, Florida 33132                     Office of Immigration Litigation
  (305) 961-9306                           Civil Division, U.S. Department of Justice
  Email: Natalie.Diaz@usdoj.gov            P.O. Box 868, Ben Franklin Station
                                           Washington, D.C. 20044
                                           Tel: (202) 305-2040
                                           Email: Michael.A.Celone@usdoj.gov


                                           Attorneys for Respondents/Defendants




                                       7
